DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,5,7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of Merriam  (US 454877).
Japanese document ‘536 discloses an installation comprising:
a mobile barrage (see Fig. 2),
an acceleration station (10) designed to pump water through or under the mobile barrage (see Figs. 2-6), from upstream of the mobile barrage to downstream when this barrage is in a barrage forming active configuration, so as to increase the gradient of the stream upstream of the barrage and increase the flow rate.  Japanese document ‘536 discloses the invention substantially as claimed.  However, Japanese document ‘536 is silent about the mobile barrage is mobile independently of the acceleration station.  Merriam teaches a mobile barrage (A) is mobile independently of an acceleration station (C,D, page 1 line 55+).  It would have been considered obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify Japanese document to have the mobile barrage to be independently mobile of the acceleration station as taught by Merriam since such a modification allows for repair or installation/removal of the system individually.
Re claim 2, the acceleration station comprising at least one pumping unit (11-16).
Re claim 4, the acceleration station (C,D) being embedded in the bed of the waterway and/or located under the mobile barrage (page 1 line 55+ of Merriam).
Re claim 5, the acceleration station (10) resting on the foundations (see Fig. 4) anchored in the bed of the waterway and the mobile barrage (42) being supported by the foundations of the acceleration station.
Re claim 7, Japanese document ‘536 (as modified above) discloses the invention substantially as claimed.  However, Japanese document (as modified above) is silent about the water intake of the acceleration station being at least at 0.5 m from the water level upstream.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to have the water intake of the acceleration station being at least at 0.5 m from the water level upstream since such a modification would be based on the depth of the river and the potential of interference with conventional waterway usage.

Re claim 8, comprising a means for detecting the level of the waterway upstream (25, Fig. 2) of the mobile barrage and the pumping power being adjusted in real time according to at least the detected level (see page 2 of machine translation).
Re claim 9, the mobile barrage being permanently present on site and able to adopt a retracted configuration and a barrage-forming active configuration (A, page 1 line 55+ of Merriam).
Re claim 10, the mobile barrage having flap gates (A, page 1 line 55+ of Merriam).
Re claim 11, the mobile barrage being transportable so that it can be installed at the moment at which the acceleration station needs to be used (see Fig. 2).
Re claim 12, submerged foundations (see Figs. 2-4) that do not form obstacles to navigation when the acceleration station is not being used, and which are able to hold one or more submerged pumps in place at the moment at which the acceleration station needs to be used.
Re claim 13, the lock wall (see Figs. 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of Merriam as applied to claim 1 above, and further in view of Ley, III (US 20170247849)
Japanese document ‘536 (as modified above) discloses the invention substantially as claimed.  However, Japanese document (as modified above) is silent about including a screen at the inlet to the acceleration station (pumping means). Ley, III teaches a screen (12) at the inlet to an acceleration station (Figs. 1,2).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to include the screen as taught by Ley, III since such a modification prevent debris from entering the pumping means and clogging up the system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of Merriam as applied to claim 1 above, and further in view of British document (GB 2510638)..
Japanese document ‘536 (as modified above) discloses the invention substantially as claimed.  However, Japanese document (as modified above) is silent about the acceleration station having a pumping capacity of at least 105% of the capacity of the non-equipped waterway. British document teaches to avoid flooding one increases pumping capacity so as to exceed the storage capacity during natural steady state (see pages 1,3).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to increase pumping capacity so as to exceed the storage capacity during natural steady state as taught by British document so as to avoid flooding.  With regards to the “105%” limitation, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Japanese document (as modified above) to have the acceleration station (pumping means) 105% the capacity of the non-equipped waterway since such a modification is based on the flood level, amount of rainfall etc.
 
Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of British document (GB 2510638).
Re claims 14-21, the recited method steps of combating flooding are considered obvious in view of the normal operation of apparatus disclosed by Japanese document ‘536 above (see machine translation of Japanese document para 0009-0010, pumping to lower the level of flood water).  In the event, applicant disagrees, it would have been 
considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Japanese document to pump water to lower the level of flood water as taught by British document (see pages 1,3) so as to avoid flooding.  
Re claims 15,16, it would have been considered obvious to have the acceleration station and mobile barrage permanently present on site since such a modification avoids transporting of the acceleration station/barrage to and from the site.
Re claim 17, it would have been considered obvious to have the barrage submerged at least .5m when not in use since such a modification allows normal usage of the waterways when not encountering flooding scenarios.
Re claims 18,19, during the normal use of the apparatus as discussed above, it would have been considered obvious to have the water being pumped using an acceleration station brought onto site at the time of its use, and that comprises one or more pumps that are submerged and held in place by foundations that already exist on the site (see Figs. 2-6) and to have the mobile barrage being brought onto site at the time of its use (see Figs. 2-6).
Re claim 20, being anchored to preexisting lock walls (see Figs. 2-4).
Re claim 21, see discussion of claim 8 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejections.
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant argues that it is not obvious to modify Japanese document to pump to lower flood level.  The examiner disagrees.  Japanese document teaches to pump to lower flood level (see para 0009, 0010).  Or in the alternative, British document
teaches to pump to lower flood level (see pages 1,3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
6/4/2022